Exhibit 99.1 Symyx Technologies Reports Third Quarter 2007 Results Santa Clara, CA, October 24, 2007 – Symyx Technologies, Inc. (Nasdaq: SMMX) today announced financial results for its third quarter ended September 30, 2007, provided guidance for the fourth quarter and full year 2007, and provided a preliminary baseline revenue estimate for fiscal 2008. Recent Highlights: · Revenue:$26.1 million. · Diluted earnings per share: $0.73, including (i) a $0.74 per share after-taxgain from Symyx’s sale of its Ilypsa equity interest, (ii) non-cash amortization of intangibles from previous acquisitions of $0.02 per share, and (iii) stock-based compensation expense of $0.03 per share, all net of taxes. · Cash, cash-equivalents and available-for-sale securities: $192.5 million at September 30, 2007, including approximately $41 million from the Ilypsa transaction; Q4 estimated tax payments (including on the gain from Ilypsa) will be approximately $15 million. · Acquired MDL Information Systems (MDL), a leading provider of R&D informatics offerings for the life sciences and chemicals industries, for $123 million in cash (subject to working capital and other adjustments).Symyx expects near-term cash outflows for acquisition-related expenses, one-time charges and restructuring efforts to be approximately $13 million, and cash necessary to fund MDL working capital needs through the first quarter of 2008 to be approximately $20-$25 million. · Established $25 million revolving credit facility with Bank of America for working capital and other purposes. · Appointed Gerard Abraham president of Symyx Tools and Rex Jackson CFO. After closing MDL on October 1, Symyx executed a broad restructuring planto reduceoverlap and streamline corporate operations. This plan, which the company expects to complete by the end of the fourth quarter of fiscal 2007, affects approximately 124 employees, and is expected to generate annual cost savings of approximately $20 million. Third Quarter Commentary Isy Goldwasser, Symyx chief executive officer, stated, “We see growing market opportunities for our integrated R&D solutions, and we are focusing our operations to capitalize on those opportunities.In Q3, we completed our senior management team and accelerated investments in new sales and marketing initiatives to drive market penetration. "We also executed on our strategy in important ways, acquiring MDL to enhance our core R&D productivity business. Symyx now offers industry-leading automation, data management andelectronic lab notebook solutions, and chemical informatics.Through MDL, we also added relationships with over 1,000 customers and approximately 50,000 users.We have clarified our Tools and Software product roadmaps, and continue to leverage Symyx Labs in exploring new market opportunities and developing intellectual property assets in innovative technologies.” Symyx Third Quarter Revenue by Business Unit Third quarter 2007 revenue was $26.1 million.Revenue for the third quarter of 2006 was $29.5 million, including $2.1 million from the sensor business the company spun out in November 2006. Revenue for the recently completed quarter consisted of (in thousands): Three Months Ended September 30, 2007 2006 Research $ 11,510 $ 12,393 Symyx Tools 7,515 8,140 Symyx Software 5,737 6,048 Materials and IP Licensing 1,291 861 Symyx Sensors 2,091 Total $ 26,053 $ 29,533 Symyx Fourth Quarter and Full Year 2007 For the fourth quarter of 2007, Symyx forecasts revenue of $40-$46 million, including approximately $4 million from MDL.This forecast excludes approximately $15 million in deferred revenue of MDL for the quarter which Symyx cannot recognize as revenue under U.S. GAAP. For the quarter, the company forecasts a loss per share of ($0.37) - ($0.29), reflecting: · Lower revenues as a result of the $15 million (or approximately $0.27 per share) of MDL deferred revenue for the quarter which Symyx cannot recognize as revenue under U.S. GAAP, · MDL acquisition-related IPR&D write-off of approximately $0.10 per share, · One-time and restructuring charges of approximately $0.06 per share, · Amortization of intangible assets related to previous acquisitions of $0.02 per share, and related to the MDL acquisition of approximately $0.06 per share, · Stock-based compensation expense of approximately $0.03 per share, and · Lower interest income of approximately $0.02 per share due to the purchase of MDL. For the full year 2007, the company forecasts revenue of approximately $116-122 million, including approximately $4 million from MDL,but excluding approximately $15 million in deferred revenue of MDL which Symyx cannot recognize as revenue under U.S. GAAP. For the full year 2007, the company forecasts diluted earnings per share of approximately $0.30 - $0.38, reflecting: · Lower revenue as a result of the $15 million (or approximately $0.27 per share) of MDL deferred revenue which Symyx cannot recognize as revenue under U.S. GAAP, · MDL acquisition-related IPR&D write-off of approximately $0.10 per share, · One-time and restructuring charges of $0.06 per share, · Amortization of intangibles related to previous acquisitions of $0.07 per share, and related to the MDL acquisition of approximately $0.06 per share, · Stock-based compensation expense of approximately $0.13 per share,and · Lower interest income of approximately $0.02 per share due to the purchase of MDL. 2008 Revenue Symyx’s baseline revenue estimate for fiscal 2008 is approximately $160 million, which excludes approximately $11 millionin remaining MDL deferred revenue balance which Symyx cannot recognize as revenue in 2008 under U.S. GAAP. Additionally, Symyx’s baseline revenue estimate reflects an approximately $20 million decline in collaborations revenue attributable primarily to the planned decrease in ExxonMobil collaborations revenues in 2008, and to the expiration of certain smaller collaborations in 2007-2008. Fiscal 2008 potential revenue upsides include:(i) new license revenue from Symyx’s recent release ofthe Isentris 3.0 platform, (ii) planned new product releases by Symyx Software in early 2008, (iii) increased consulting revenues in the combined Symyx and MDL software businesses, (iv) revenues from services offerings recently launched by Symyx Research, (v) growth in Tools revenues, and (vi) revenue opportunities with potential strategic partners.The company expects to update fiscal 2008 guidance at its post-fourth quarter earnings call. Additional MDL Performance Data Symyx is providing the following historical financial information for MDL. These numbers are preliminary and unaudited as the preparation of the carved-out financial statements in accordance with U.S. GAAP for the fiscal years 2004-2006 and for the nine months ended September 30, 2007 is still in process. (in millions) Year Ended 12/31/04 Year Ended 12/31/05 Year Ended 12/31/06 Nine Months Ended 9/30/07 Revenue $ 85.5 $ 90.3 $ 81.9 $ 58.4 Operating Income (loss) $ (0.5 ) $ 12.0 $ 7.3 $ 5.3 Conference Call Isy Goldwasser, chief executive officer, and Rex Jackson, chief financial officer, will host a webcast today at 5:00 pm ET, 2:00 pm PT, to discuss Symyx’s recent business and financial results and outlook. A question and answer session will follow immediately. A live audio webcast of the event and slide show presentation will accompany management’s discussion and will be available through the investors section of the Symyx website at www.symyx.com.
